Atkinson, Justice.
It is only necessary to add, by way of explanation, to the head-notes and the official report in this case, that it will appear from the latter that in the execution of the contract of rental the defendants personally sued in this case, contracted not only as a committee from the county alliance of Spalding county, but each for and on his own account and for and on account of the order he and they represented. It will be observed that the contract of rental, as executed, was executed by the parties in this case, not only in their representative, but in their personal capacity. The undisputed evidence is, that the parties of the first part to this contract of rental carried on a warehouse business upon the rented premises. During the time they so conducted this business the *773plaintiff committed to their keeping the propei’ty for and on account of which, this suit is brought. The court granted a nonsuit, and we think this was error. The bailment had been established, a refusal of delivery upon demand likewise shown, and the damage proven. This makes the plaintiff’s case, and, uucontradicted, be was entitled to recover.
Let the judgment of the court below be Reversed.